UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ENTRY

BEFORE: ANNE Y. SHIELDS                                             DATE: 5/12/21
        U.S. MAGISTRATE JUDGE                                       TIME: 11:00 AM
                                                                    FTR: 11:06-11:10

CASE: CV 21-1393 (SJF ) (AYS) The Federal Savings Bank v. Manafort, et al

TYPE OF CONFERENCE: TELEPHONE

APPEARANCES:         Plaintiff       Thomas McGowan

                     Defendant       Rodney Perry
                                     Brittney Denley


THE FOLLOWING RULINGS WERE MADE:
9     Scheduling Order entered.
9     Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
      Counsel shall comply with the undersigned’s individual rules on settlement.
9     Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
      chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These
      letters will be kept confidential.
9     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
:     Other: Conference held.




                                                     SO ORDERED

                                                     /s/ Anne Y. Shields
                                                     ANNE Y. SHIELDS
                                                     United States Magistrate Judge
